                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 PETER T. BRIGGS,                              )
                                               )
                Plaintiff,                     )
                                               )
                v.                             )      1:19CV644
                                               )
 HENRY EDWARDS et al.,                         )
                                               )
               Defendants.                     )
                                               )
                                               )


                                           ORDER

       On May 13, 2020, the United States Magistrate Judge’s Order was filed denying

Plaintiff’s renewed request for appointment of counsel in this § 1983 civil lawsuit, given the

present stage of the case and in light of the prior Orders, (ECF Nos. 5, 12), denying Plaintiff’s

earlier requests for counsel. Plaintiff filed objections, (ECF No. 34), to the Order, but did not

set out the basis for his objections. The Court has reviewed the Order and the objections and

concludes that the Order is not clearly erroneous or contrary to law. The United States

Magistrate Judge’s Order, (ECF No. 33), is affirmed and adopted.

       IT IS THEREFORE ORDERED that Plaintiff’s Objections, (ECF No. 34), are

overruled, and the Magistrate Judge’s Order, (ECF No. 33), is AFFIRMED and ADOPTED.

       This, the 30th day of June 2020.

                                                    /s/ Loretta C. Biggs
                                                    United States District Judge




       Case 1:19-cv-00644-LCB-JEP Document 43 Filed 07/01/20 Page 1 of 1
